Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.    Claims 1,5-9, and 17-19 are  Oteri et al. (WO2020/097487) in view of  IEEE 802.11-20/0033r0 ( Coordinated Spatial Reuse Operation).
  For claims 1,5-9, and 17-19,  Oteri et al. (WO2020/097487) discloses a system comprising first wireless AP determining transmit power information for transmitting data in cooperation with a second wireless AP based on RSSI measured by the first wireless AP and the second wireless AP ( See paragraphs 00108, 00112, 00161 lines 1-4 , 00162 lines 1-2, and 00175 lines 1-5), wherein the announcement frame is a control frame( See paragraphs 00108, 00162 lines 1-2, and 00175 lines 1-5), a maximum interference signal strength, wherein the second wireless AP is operable to schedule transmissions from an associated wireless STA according to the maximum interference signal strength ( See paragraph 0071 lines 1-6), wherein the per-RU RSSI report is generated according to measured signal-to-interference ratios (SIRs) determined for a plurality of wireless STAs ( See paragraph 00176 lines 10-19), and wherein the transmit power information comprises a threshold transmit power for downlink communication, wherein the transmitting data comprises transmitting an A-MPDU in cooperation with the second wireless AP by transmitting the A-MPDU using a transmit power that is equal to or less than the threshold transmit power  ( See paragraph 00176 lines 10-19).
  For claims 1,5-9, and 17-19,  Oteri et al. (WO2020/097487) discloses all the subject matter of the claimed invention with the exception of the first wireless AP transmitting an announcement frame comprising the transmit power information to the second wireless AP, wherein the second wireless AP is operable to transmit data on a wireless channel according to the transmit power information as cited in claim 1 and using a spatial reuse protocol according to the transmit power information as cited in claims 9 and 17. IEEE 802.11-20/0033r0 ( Coordinated Spatial Reuse Operation) from the same or similar fields of endeavor teaches a provision of the first wireless AP transmitting an announcement frame comprising the transmit power information to the second wireless AP, wherein the second wireless AP is operable to transmit data on a wireless channel according to the transmit power information as cited in claim 1 and using a spatial reuse protocol according to the transmit power information as cited in claims 9 and 17 ( See page 6 “ Co-SR Trigger Frame” and Section Introduction page 2). Thus, it would have been obvious to the person of ordinary in the art before the effective filing date the claimed invention to use the first wireless AP transmitting an announcement frame comprising the transmit power information to the second wireless AP, wherein the second wireless AP is operable to transmit data on a wireless channel according to the transmit power information as cited in claim 1 and using a spatial reuse protocol according to the transmit power information as cited in claims 9 and 17 as taught by IEEE in the communication of Oteri et al. for the purpose of adjusting power of the network.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.    Claims 10 and 12-16 are rejected over  Oteri et al. (WO2020/097487) in view of  IEEE 802.11-20/0033r0 ( Coordinated Spatial Reuse Operation) and further in view of Li Ling et al. ( 2017/0238304). 

     For claims 10 and 12-16,  Oteri et al. (WO2020/097487) discloses a system comprising first wireless AP determining transmit power information for transmitting data in cooperation with a second wireless AP based on RSSI measured by the first wireless AP and the second wireless AP ( See paragraphs 00108, 00112, 00161 lines 1-4 , 00162 lines 1-2, and 00175 lines 1-5), wherein the announcement frame is a control frame( See paragraphs 00108, 00162 lines 1-2, and 00175 lines 1-5), a maximum interference signal strength, wherein the second wireless AP is operable to schedule transmissions from an associated wireless STA according to the maximum interference signal strength ( See paragraph 0071 lines 1-6), wherein the per-RU RSSI report is generated according to measured signal-to-interference ratios (SIRs) determined for a plurality of wireless STAs ( See paragraph 00176 lines 10-19), and wherein the transmit power information comprises a threshold transmit power for downlink communication, wherein the transmitting data comprises transmitting an A-MPDU in cooperation with the second wireless AP by transmitting the A-MPDU using a transmit power that is equal to or less than the threshold transmit power  ( See paragraph 00176 lines 10-19).
   For claims 10 and 12-16,  Oteri et al. (WO2020/097487) discloses all the subject matter of the claimed invention with the exception of the first wireless AP transmitting an announcement frame comprising the transmit power information to the second wireless AP, wherein the second wireless AP is operable to transmit data on a wireless channel according to the transmit power information. IEEE 802.11-20/0033r0 ( Coordinated Spatial Reuse Operation) from the same or similar fields of endeavor teaches a provision of the first wireless AP transmitting an announcement frame comprising the transmit power information to the second wireless AP, wherein the second wireless AP is operable to transmit data on a wireless channel according to the transmit power information ( See page 6 “ Co-SR Trigger Frame” and Section Introduction page 2). Thus, it would have been obvious to the person of ordinary in the art before the effective filing date the claimed invention to use the first wireless AP transmitting an announcement frame comprising the transmit power information to the second wireless AP, wherein the second wireless AP is operable to transmit data on a wireless channel according to the transmit power information as taught by IEEE in the communication of Oteri et al. for the purpose of adjusting power of the network.

For claims 10 and 12-16, Oteri et al. (WO2020/097487) in view of  IEEE 802.11-20/0033r0 ( Coordinated Spatial Reuse Operation)  , discloses all the subject matter of the claimed invention with the exception of a memory and  a processor in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory and  a processor ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory and  a processor as taught by Ling et a. in the communications of Oteri et al. (WO2020/097487) in view of  IEEE 802.11-20/0033r0 ( Coordinated Spatial Reuse Operation)  for the purpose of providing code to execute to processing.

7.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordaychik ( 2021/0058936) is cited to show a system which is considered pertinent to the claimed invention.

8.    Claims 2-4,11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476